KURT S. ODENWALD, Judge,
dissenting.
I respectfully dissent with the majority’s holding and would reverse and remand the award to the Labor and Industrial Relations Commission (“the Commission”) with instructions to apply the correct legal standard when making its findings on whether the employee’s absences from the workplace were approved or unapproved. It is undeniable and indeed undisputed that the Commission erroneously interpreted and applied the state statute defining misconduct by requiring “fault” on the part of the employee in connection with unapproved absences from the workplace. The Commission’s continued reliance on the absence of employee fault under these facts knowingly disregards the statutory revisions enacted by the state legislature in 2014 to address chronic employee absenteeism in the workplace.
The majority opinion countenances the Commission’s clear departure from the statutory mandate by suggesting that the record lacks evidentiary support that the employer, CCL Label (St. Louis), Inc. (“CCL”), failed to carry its burden to show that the employee, Pamela Ausley (“Aus-ley”), committed misconduct in the workplace by having had two or more unapproved workplace absences after she had been given a written reprimand relating to an unapproved absence. I disagree with the majority holding because the record contains substantial evidence from which the Commission could find that Ausley had unapproved absences from the workplace which meet the statutory definition of misconduct and disqualify her from unemployment benefits.
Because the Commission applied an erroneous standard premised upon fault, it failed to make the appropriate finding as to whether Ausley’s absences at issue were approved or unapproved under the statutory parameters enacted by the legislature in 2014. Neither the Commission nor this Court may disregard the plain and clear language and mandate of the legislative amendment reflected in Section 288.030.1(23)(c)1. Accordingly, I would set aside the award of the Commission and remand for a determination of whether the applicable absences were “unapproved” under the parameters of Section 288.030.1(23)(c).
Discussion
As noted by the majority, the 2014 amendment to Section 288.030.1(23) substantially lessened an employer’s burden of proving attendance-related misconduct. Of the three ways to prove attendance-related misconduct under this legislative revision, I disagree with the majority’s holding as to the third option—that CCL failed to carry its burden with regard to providing substantial evidence that Ausley’s absences were unapproved.
*399Ausley was hired by CCL on April 1, 2015.2 Within 7 months of her hire, Ausley accumulated numerous absences. In her brief employment with CCL, Ausley was purportedly absent, tardy, or left work early 12 times.3 In addition to informal verbal warnings, CCL gave Ausley a written notice on May 4 admonishing her that additional absences, other than those already scheduled and approved, could result in her dismissal. Ausley was again absent from work on Thursday, August 27 and Friday, August 28. CCL gave Ausley a final written notice on September 3. The September 3 warning recounted Ausley’s prior occasions of missed work, as well as CCL’s previous warnings to Ausley about her attendance. Further, the September 3 warning declared that “[t]his will be your FINAL WARNING. Any occurrences of missed time from work including absences, tardies and/or early leaves will result in TERMINATION.”4 Ausley was absent from work on Friday, October 23 and Monday, October 26 due to an illness. CCL terminated Ausley’s employment on October 26 for absenteeism.
The Division of Employment Security (“the Division”) ruled that Ausley’s absenteeism constituted misconduct resulting in her discharge. The Division’s Appeals Tribunal affirmed. Ausley appealed to the Commission which overturned the prior rulings based upon its erroneous interpretation and application of the law. Importantly, the Commission ruled that Ausley did not have two or more unapproved absences after a final written warning because Section 288.030.1(23)(c) required that the two absences be purposefully caused by the claimant to meet the statutory requirements of “unapproved.” Because Ausley was ill, the Commission concluded that she was not at fault for the final two absences after the written warning. Therefore, Ausley did not commit, nor was she discharged for, misconduct connected with her employment. Thus, the Commission concluded that Ausley was eligible to receive unemployment benefits.
Without question, the Commission entered its award in favor of Ausley by erroneously inserting a fault requirement into the statutory definition of misconduct in Section 288.030.1(23)(c). CCL maintained that misconduct required only that it prove Ausley had two “unapproved” absences not protected by law after she was given a final written notice relating to a prior “unapproved” absence. The Commission, however, erroneously relied upon a general statement of public policy that unemployment reserves are to benefit claimants who are faultlessly unemployed as its justification for imposing a fault requirement for “unapproved absences” despite the plain language of Section 288.030.1(23)(c).5 Acknowledging the misinterpretation and misapplication of the law by the Commission, the majority now seeks to salvage the Commission award by disregarding the Commission’s erroneous application of the law and instead holding that CCL did not meet its burden of showing employee misconduct. Stahl v. Hank’s Cheesecakes, *400LLC, 489 S.W.3d 338, 342 (Mo. App. E.D. 2016). More specifically the majority suggests that CCL did not show that it issued Ausley a written warning relating to a distinct “unapproved” absence and thereafter had two more “unapproved” absences.
I agree with the majority that the legislative revisions of 2014 did not relieve the employer of its burden to prove misconduct. My disagreement with the majority opinion is that the record contains sufficient evidence from which the trier of fact reasonably could find that CCL sustained its burden that the employee absences at issue were unapproved, and therefore triggered the absentee-related misconduct disqualification provided under Section 288.030.1(23)(c).
The majority engages in fact-finding that exceeds the scope of our appellate review and goes far beyond any facts purportedly found by the Commission as part of its statutory duty. The record is patently clear that the Commission limited its review of misconduct in relation to “unapproved absences” to a factual determination of fault. Because the Commission determined that Section 288.030.1(23)(c) required a nexus between fault and absence to establish misconduct, the Commission did not make a finding of whether the September 3 warning given to Ausley pertained to a prior “unapproved” absence or if Ausley’s two subsequent October absences were “unapproved.” The majority opinion’s finding that CCL did not prove misconduct based upon this subsection of Section 288.030.1(23)(c) is not supported by any finding of the Commission and is clearly refuted by the record.6
My review of the record reveals ample evidence to support a finding that the Sep*401tember 3 warning related to a prior “unapproved” absence and that the October 23 and October 26 absences also were “unapproved.” The warning given to Ausley on September 3 related to her absence of August 27. This absence was due to illness, which is not listed as an excusable absence under the CCL’s written attendance policy. The record further • shows that Ausley did not notify CCL of her absence in accordance with the notice provision of CCL’s policy and that CCL assigned points against Ausley for this absence, which CCL did not do for absences it had approved for Ausley earlier in June. Further, when asked if the August 27 absence was unapproved, Ausley, on a question-name from the Division, answered affirmatively by stating that she was assigned a half-point for the absence.
With regard to the October absences which immediately preceded Ausley’s termination, the record again shows that the absences were unapproved as they were due to illness, which is not listed as an excusable absence under CCL’s written policy. Moreover, the record is clear that CCL explicitly told Ausley in the warning of September 3 that any additional absences would result in the termination of her employment. Whether the Commission or this Court agrees with CCL’s policy of not categorizing illness as an approved absence is not the issue before us. The only issue is whether the absences at issue were unapproved by CCL.
Admittedly, some of the confusion as to whether the record supports a finding that an absence was approved or unapproved stems from the simultaneous system of assessing points for an employee’s absence. The majority concludes that an employee absence for which points were not assessed is necessarily an approved absence, The flaw in this proposition is the lack of any evidentiary support. The record, simply does not equate the assessment or non-assessment of points with approval or. non-approval of an employee absence. The only clear evidence as to whether an absence due to illness (the reason given by Ausley for both the October 23. and 26 absences) was an approved or unapproved absence is that illness is not listed on CCL’s written attendance policy as an excusable absence. The record does not compel a finding that any employee absence for which points are not assessed are necessarily approved absences, which is theory underlying the majority opinion. Taking the majority rationale to a logical extreme, Ausley could be absent every day for a month due to illness, and if she timely called in each absence so as to avoid the assessment of points, none of hér absences would be unapproved. CCL’s individualized point assessment system provides CCL and its employees with a mechanism for tracking absenteeism. I am not persuaded from the record before us that the assessment or non-assessment of points is determinative of whether the absence at issue was approved or unapproved.
The record is unequivocal that the reasons Ausley gave for her bookend absences of Friday, October 23 and Monday, October 26 was illness.7 In her appeal to the Commission, Ausley does not assert that her absences were approved, but maintains only that her absences were unavoidable because of her illness and because of an emergency. Neither Ausley’s final absences nor the reasons given by *402CCL for Ausley’s termination were fabricated. While the record before us is somewhat sparse, the evidence certainly does not mandate a finding that the non-assessment of points for a particular absence renders that absence “approved.” The fact-finding tribunal endowed with the authority to consider that issue stopped far short of any such finding because it limited its findings to an arbitrary and erroneous assessment of fault. Critically, the Commission did not make any factual findings specific to whether those two absences, or any absence due to illness, were “approved absences” under the statutory scheme.
The lack of illness as an approved or otherwise excused absence in CCL’s written attendance policy is sufficient evidence from which a trier of fact reasonably could find that the absences stemming from an employee’s illness are unapproved for purposes of determining misconduct. In fact, such a finding is wholly consistent with the legislative revisions of 2014, which were implemented to address chronic employee absenteeism, regardless of fault. Moreover, the precise warnings and concerns given to Ausley on May 4 and September 3 regarding her absences provide further evidence from which a trier of fact reasonably could conclude that Ausley’s absences at issue were unapproved by CCL. Whether conflicting evidence may allow the trier of fact to reach a different finding is beyond the scope of our review. Contrary to the majority’s assertion, the record contains substantial evidence that CCL sustained its burden of proving Ausley’s absences were unapproved under Section 288.030.1(23)(c). The Commission’s failure to assess the evidence in light of the proper legal standard should preclude our affirmance of the Commission’s award.
Because the Commission determined that Section 288.030.1(23)(c) required CCL to prove fault to establish misconduct, the Commission did not make a finding of whether the September 3 warning pertained to a prior “unapproved” absence or if the two subsequent October absences were “unapproved.” The record contains evidence from which the Commission reasonably could find that the September 3 warning related to a prior “unapproved” absence and that the October 23 and October 26 absences were “unapproved.” Accordingly, I would grant Respondent’s first point on appeal and remand this matter to the Commission for a factual determination of whether the written warning of September 3 related to a prior “unapproved” absence and if Ausley’s subsequent absences in October were “unapproved” as required under Section 288.030.1(23)(c).

. Unless otherwise stated, all references to Section 288.030. 1(23)(c) are to RSMo Supp. (2014).


. All dates occurred in 2015, unless otherwise stated.


. Ausley missed work on April 13, May 1, June 12, June 15, June 26, July 14, July 16, August 12, August 27, August 28, October 23, and October 26.


. Emphasis added.


,The distribution of unemployment compensation benefits is governed by the Missouri Employment Security Law in chapter 288. Stafford v. Great Southern Bank, 417 S.W.3d 370, 376 (Mo. App. S.D. 2014). The express purpose of the Missouri Employment Security Law is to combat the consequences of unemployment and to provide aid to those who are unemployed "through no fault of their own.” Section 288.020.1 RSMo (2000).


. Interpreting misconduct as requiring two "unapproved” absences rather than two "purposeful” absences is consistent with the legislative history pertaining to the statutory definition of misconduct. Prior to the 2014 amendment to the Missouri Employment Security Law, misconduct was defined in part as willfully disregarding an employer's interest or deliberately violating an employer's rule. Section 288.030.1(23) RSMo Cum. Supp. (2013); Scrivener Oil Co. v. Crider, 304 S.W.3d 261, 268 (Mo. App. S.D. 2010). Cases interpreting willful misconduct reasoned that because absences due to illness or family emergency were "attributable to circumstances beyond [claimant’s] reasonable control,” such absences were not voluntary. Robinson v. Courtyard Mgmt. Corp., 329 S.W.3d 736, 740 (Mo. App. E.D. 2011). A pattern of involuntary absences was not willful misconduct, as the claimant was not purposefully absent from work. See id. However, the 2014 amendment removed the "willful disregard” or "knowing violation” language from the pre-2014 definition of misconduct. See Section 288.030.1(23)(c). Had the legislature intended to maintain a distinction between purposeful absences and involuntary absences, it could have retained the requirement for a willful disregard of an employer’s interest or a deliberate violation of an employer's rule. The current definition of misconduct expressly removes the prior requirement that an employee willfully disregard an employer’s interest or deliberately violate an employer’s rule. Cf. Odom v. Glazer's Distribs. of Mo., Inc., 495 S.W.3d 833, 836 (Mo. App. W.D. 2016) (stating that there is no requirement that the claimant knowingly violate a no-call, no-show policy in order for his or her act to be considered misconduct under Section 288.030.1(23)(c)). Under the current statutory scheme, the employer is not required to prove that the claimant was purposeful in his or her violation of the attendance policy. See id. Giving effect to the statutory changes recognizes the legislature’s systematic broadening of the definition of misconduct to include additional conduct, and acknowledges the legislative history of Section 288.030.1(23)(c) as eliminating any requirement that an employer show fault with regard to employee absences which occur after an employee has received a written warning related to prior unapproved absences. See Kolar v. First Student, Inc., 470 S.W.3d 770, 777 (Mo. App. E.D. 2015). As presently written, Section 288.030.1(23)(c) only requires an employer to prove an employee had two "unapproved” absences followed by a written warning pertaining to a prior "unapproved” absence, unless the absences are protected by law. The *401employer need not prove that the claimant was at fault for the absences or purposefully acted to cause the applicable absences in order to establish misconduct as defined by statute.,


. Curiously, the record shows that the majority of Ausley’s absences directly preceded or followed a weekend.'